Citation Nr: 1510423	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fracture of the left femur with degenerative arthritis of the left knee, currently evaluated as 20 percent disabling. 

2.  Entitlement to secondary service connection for a back disorder. 

3.  Entitlement to secondary service connection for varicose veins. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran (appellant) served on active duty from January 1975 to February 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claim was previously remanded November 2012. 

The Board has reviewed and considered the documents contained in the Veteran's electronic files in the Virtual VA and Veterans Benefits Management System (VBMS).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board has considered the applicability of Rice to the present case; however, the record reflects that the Veteran has continued to be employed during the appeal period and the Veteran has not alleged that he is unemployable as a result of his service connected residuals of a left femur fracture..  Therefore, Rice is not applicable to the present case.  

The issues of entitlement to service connection for a back disorder and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left femur fracture with degenerative arthritis of the left knee has been manifested by painful flexion of the knee greater than 30 degrees with slight instability; it has not been manifested by a marked hip or knee disability, flexion limited to 30 degrees or less, extension limited to 10 degrees or more, or moderate recurrent subluxation or lateral instability. 

2.  The Veteran has a scar on his left hip which is tender.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent rating for a left femur fracture with degenerative arthritis of the knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5255, 5257, 5260, 5261, 5262 (2014). 

2.  The criteria for a separate 10 percent disability rating for residual surgical scars of the left hip have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2007).

3.  The criteria for a separate 10 percent disability rating for slight instability of the left knee from December 14, 2012 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A , 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.  Indeed, in a November 2012 letter, the Veteran was given the opportunity and was requested to identify all relevant records pertaining to his claim; however, the Veteran did not reply to the letter.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, the agency of original jurisdiction complied with the prior Remand with respect to the Veteran's claim for a higher evaluation.  The AOJ contacted the Veteran and asked him to identify or submit any pertinent outstanding evidence and scheduled the Veteran for a VA examination as directed by the Board in the prior Remand.  

The December 2012 VA examiner considered the Veteran's complaints and contentions and conducted physical examinations.  The VA examiner provided a thorough description of the Veteran's current conditions of his left femur fracture with arthritis of the left knee.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126 . 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  Id.  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's residuals of a left femur fracture with degenerative arthritis of the left knee have been rated under Diagnostic Codes 5255. 38 C.F.R. § 4.20.  Diagnostic Code 5255 provides a rating of 30 percent when there is malunion of the femur with marked knee or hip disability; a 20 percent rating when there is malunion of the femur with moderate knee or hip disability; and a 10 percent rating when there is malunion of the femur with slight knee or hip disability.  Id.

The rating schedule does not define the terms "slight," "moderate," or "marked," as used in the Diagnostic Codes to describe the degree of deformity in the lower extremities. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6 (2014).

Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate codes for the specific joint involved.  In this case, the Veteran's reported limitation of motion is in his left knee joint. 

Limitation of flexion of the thigh is evaluated as follows:  flexion limited to 45 degrees (10 percent); flexion limited to 30 degrees (20 percent); flexion limited to 20 degrees (30 percent); and flexion limited to 10 degrees (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Limitation of extension of the thigh to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Limitation of extension of the leg is evaluated as follows: extension limited to 5 degrees (0 percent); extension limited to 10 degrees (10 percent); extenstion limited to 15 degrees (20 percent); extension limited to 20 degrees (30 percent); extension limited to 30 degrees (40 percent); and extension limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Limitation of flexion of the leg is evaluated as follows: flexion limited to 60 degrees (0 percent); flexion limited to 45 degrees; (10 percent); flexion limited to 30 degrees (20 percent); and flexion limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating the knee under limitation of motion (Diagnostic Codes 5260 and 5261), separate ratings may be assigned for disability of the same joint, only if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

Slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability, and a 30 perccent disability is in order for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257.

Regarding the Veteran's scars, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by a veteran.  However, in this case, no such request was made.

Under the former skin regulations, scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  A scar with an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In June 2007, the Veteran was afforded a VA examination.  The Veteran reported an aching kind of pain on the left knee and left hip which he reports to be there all the time.  He reported cramps on his left knee while sleeping at night which is relieved by moving around.  He denied any locking or popping of the left hip joint or left knee.  He denied any flare-ups of pain in either joint unless he is lifting a lot of things and denied using any crutches or assistive devices.  He also denied any episodes of dislocation or subluxation on either joint, and denied inflammatory arthritis.  He reported working full time with no loss of time.  He denied any locking or giving out of the knee, although he does wear a brace.  

Physical examaintion of the left hip showed a well healed slightly depressed scar  diagonally down the upper third of the left thigh which was 7 cm long by 2 cm wide.  It is well healed with no herniation or dehiscence.  It is slightly hypopigmented and slightly atrophic.  There was no break on the skin and no breakdown of tissue.  The scar was not adherent and there was no loss of muscle under the tissue.  The left thigh is 1 cm less in circumference than the right thigh.  There was loss of muscle of the medialis and gracilis muscles.  There was no tendereness and strength was equal on the left thigh as the right thigh.  Range of motion was flexion to 130 degrees with no pain; abduction to 45 degrees with no pain; adduction to 30 degrees with minimal discomfort and no real pain; internal rotation to 45 degrees  with some hip pain; and, external rotation to 40 degrees with some pain.  Repetitive motion did not change the ranges of motion.  Sensory examination of the hip was normal.  

Physical examaintion of the left knee showed multiple scars on the left knee both laterally and medially.  The scars are not tender but are slightly depressed with 2 mm in depression.  There is no breakdown of tissue and no adherence; but the tissue is rather stiff.  There is no swelling of the knee.  Range of motion was extension to 0 degrees with no problems; and extension to 45 degrees with an abrupt stop at this point.  Three was no varus or valgus stress; no drawer sign or MacMurry's sign; and, motor and sensory examination were normal.  There was some numbness around the scars.  There was no change with repetitive motion.  

An April 2008 letter from the Veteran's private physician notes that the left knee flexion is limited to 40 degrees.

The Veteran was afforded another VA examaintion in December 2012.  At the time, he reported constant left knee pain aggravated by sitting for longer than 30 minutes or daily use.  He wears a sleeve brace when working.  He can walk around the mall for an hour before he has to sit.  He denied any swelling, locking or popping.  He endorsed flare-ups which caused limitation of heavy or strenuous work on the job but which have not resulted in loss of time.  Physical examination showed range of motion of flexion to 50 degrees with pain and extension to 0 degrees with no pain.  There was no change on repetitive use.  Functional impairment was described as less movement than normal, pain on movement, atrophy with disuse, and interference with sitting, standing and weight-bearing.  Muscle strength was 5/5.  Lachman test, posterior drawer and medial/lateral instability test were 1+.  There was no patellar subluxation or dislocation.  It was noted the Veteran had a menisectomy with residual left knee joint pain.  Four scars were noted as follows:  lateral knee 17.5 linear, medial knee 20.5 cm serpentine linear and 10 cm linear, and tong scars 2 cm in diameter.  None of the scars were tender, elevated, depressed or adherent.  The examiner noted the Veteran continues to work full time and is only slightly disabled at the present time.  

Regarding the hip, the Veteran reported constant pain on the left hip which is worse with kneeling or squatting.  He denied the use of a brace or corset.  He can walk a half a mile and is able to climb three flights of stairs.  He reported flare-ups which impact his ability to squat.  Range of motion was flexion to 110 degrees with pain at 100 degrees; and, extension greater than 5 degrees with pain.  Adduction, abduction and rotation were not limited.  There was no change on repetitive use.  Function loss was described as pain on motion, less movement than normal atrophy of disuse, and interference with sitting.  Muscle strength was 5/5.  There was no ankyloses of the hip.  One scar was noted on the left hip measuring 5 cm by 3 cm and depressed about 1 cm.  The scar was slightly tender at the depressed area but it was not adherent.  

After a review of the claim file, the Board finds that a disability rating in excess of 20 percent is not warranted.  The Veteran's left knee has not, at any time, met the criteria for a disability rating in excess of 20 percent based on limitation of motion, and no significant interference with employment or mobility has been demonstrated.  Range of motion testing has shown, at its worst, limitation of flexion of the left knee to 40 degrees, and only slight decrease in left hip flexion.  

Notably, the Veteran has not shown limitation of hip flexion of 45 degrees or less, extension limited to 5 degrees, limitation of thigh abduction with motion lost beyond 10 degrees, limitation of adduction with the inability to cross his legs, or limitation of rotation with the inability to toe-out more than 15 degrees as contemplated by compensable evaluations under Diagnostic Codes 5251, 5252, and 5253.  

Moreover, the December 2012 examiner described the Veteran's disability as minimal.  The Board therefore finds that the Veteran's knee or left hip disability, even considering the limitation of motion of the left knee, can be characterized as, at most, a "moderate" disability.  The December 2012 VA examination noted slight instability of 1+.  However, even with consideration of the Veteran's instability and limitation motion resulting from his femur fractures, at no time has his disability been manifested by marked knee or hip disability.  Thus, a higher rating under Diagnostic Code 5255 is not warranted.  

With respect to the left knee, the Veteran's range of motion is shown, at its most limited, to be 0 to 40 degrees.  This would warrant a disability rating of 20 percent under Diagnostic Code 5260.  Further, at no time has his extension of the left knee been limited to 10 degrees or more as contemplated by a higher or separate rating, under Diagnostic Code 5261.  Therefore, the Board finds that a higher disability rating is not warranted for limitation of motion.  

With respect to the Veteran's disability it would avail to the Veteran to rate his disability based on limitation of motion of the left knee with instability.  The Board observes that instability of the left knee was not noted during the 2007 examination.  On the contrary, the Veteran denied dislocation or subluxation and the examiner observed no varus or valgus stress with no drawer or McMurray's signs.  However, the more recent December 2012 examination includes findings of slight instability of the left knee.  Findings consistent with moderate instability or subluxation of the knee are not shown.  Accordingly, it avails the Veteran in this case to evaluated his residuals of femur fractures based on limitation of the flexion of the left knee (20 percent) with a separate disability evaluation for slight instability (10 percent) effective from December 14, 2012 (the date that the evidence first showed objective findings of instability).  

As regards the DeLuca factors, the Board acknowledges the evidence of some pain on motion and the Veteran's complaints of constant pain which is not incapacitating and these symptoms have been considered the rating assignment discussed above.  DeLuca, 8 Vet. App. at 206.  An increased rating, however, is not warranted based on these factors alone.  In this regard, while VA examiners recorded that the Veteran had painful motion, there was no additional limitation of flexion or extension of the left knee.  Without clinical medical evidence indicating such additional functional limitation, the Board is unable to find that the Veteran's pain is so disabling as to actually or effectively limit flexion or extension of the left lower extremity to such an extent as to warrant assignment of a higher rating.

The Board also notes that although the Veteran has not alleged entitlement to a separate rating for the scar associated with his left knee surgery, it has nonetheless considered whether one may be assigned.  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).  In this regard the Board finds the noted scars to be separate manifestations of the service connected left leg disability.  

The evidence of record shows a slightly tender scar on the left hip as noted by the December 2012 VA examiner.  Therefore, the Veteran is entitled to a separate 10 percent disability rating for a painful scar under Diagnostic Code 7804 (2007).  

In reaching the decisions above, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his left femur and knee disorder, including reports of pain, stiffness, and swelling.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  The overall disability picture with respect to left femur fracture with chondrocalcinosis, a scar, and degenerative arthritis does not show any significant impairment beyond that contemplated by a 20 percent rating.  The Veteran has not reported any significant increase in symptomatology associated with flare-ups or any functional or occupational impairment that is more severe than what was reported at the VA examinations.  There is no evidence of more severe manifestations occurring, such as hospitalization or incapacitation.  The symptoms and functional limitation recorded by the VA examiners and in the Veteran's statements are already contemplated within the regular symptomatology for a left femur or knee disability.  As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, a rating in excess of 20 percent for a left femur fracture with degenerative arthritis and limitation of flexion of the knee is not warranted. In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a finding that an evaluation greater than 20 percent is warranted, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  A separate 10 percent disability evaluation, but no greater, for instability of the left knee from December 14, 2012, is granted.  A separate 10 parent disability rating for a scar of the left knee is granted.  


ORDER

Entitlement to a disability rating in excess of 20 percent for a left femur fracture with degenerative arthritis and limitation of flexion of the left knee is denied.
Entitlement to a separate 10 percent disability rating for instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for residual surgical scars of the left hip is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a back disorder and varicose veins.  After a review of the claim file, the Board finds that unfortunately, additional development is needed prior to deciding the claims.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

The Board remanded the claims in November 2012 for examinations and etiology opinions as to the back and varicose veins and any relationship to service or the service connected left leg disability.  The Veteran was afforded VA examinations regarding his back and varicose veins in December 2012.  The examiner provided etiology opinions; however, the opinions are inadequate and do not fully comply with the Board's remand request.  

In regards to the Varicose veins, the Veteran has argued that his varicose veins are in part due to his service connected left femur disability.  While the VA examiner opined that the varicose veins were not caused by the left leg disability, the examiner did not opine as to whether the varicose veins were aggravated by the left leg disability.  

In regards to the back, the examiner does not provide a full rationale for his opinion.  Indeed, he simply recites the facts that the left leg disability causes a slight limp and the absence of a significant difference in leg length.  After summarizing these facts, he provides a conclusory statement that the back disability is not caused by or aggravated by the knee problem.  The opinion is therefore, inadequate.  Moreover, the Board notes that the record contains a private medical opinion of April 2008 in which the physician opines that the back disability is due to the altered gait.  The December 2012 VA examiner did not discuss the private physician's opinion.  On remand, a new opinion which considers the private opinion of April 2008 and which provides a full rationale should be obtained.  

Finally, the Board notes that neither opinion addresses the relationship, if any, to the Veteran's service as was requested by the November 2012 Board remand.  

Accordingly, the case is REMANDED for the following action:

1. Return the claim file to the December 2012 VA examiner who conducted the back and veins examinations and request that supplemental opinions be provided as follows:

a.  As to the back disorder, the examiner should express an opinion as to whether it is at least as likely as not that any diagnosed back disorder was caused or aggravated by the Veteran's service and/or service-connected left knee disability.  A complete rationale for the opinions rendered must be provided.  The examiner is asked to discuss the private physician's opinion of April 2008.  

b. As to the varicose veins, the examiner should express an opinion as to whether it is at least as likely as not ( a 50 percent probability or greater) that any diagnosed varicose vein disorder was aggravated by the Veteran's military service and/or the Veteran's service-connected left knee disability.  A complete rationale for the opinions rendered must be provided.

2. Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


